This is an appeal by Maryland Casualty Company from a judgment rendered on appeal from an award by the Industrial Accident Board against it and Aetna Casualty  Surety Company, respondent, and others, for the death of one Frank Stinger.
We have thoroughly examined the record and conclude that the bond of appellant was not issued to cover, and was not liable for, injuries to employees of the association known as Dickens Consolidated Mines Company, Operators, of which deceased was an employee at the time of his injury. The findings and conclusions against appellant are not supported *Page 560 
by the evidence, and the judgment thus far is erroneous.
It is ordered that the judgment against the appellant be vacated, annulled and held for naught, and, as to the remaining defendants, respondents, none of whom have appealed, it be affirmed. Costs to appellant.
Wm. E. Lee, C.J., and Budge, Givens and T. Bailey Lee, JJ., concur.